
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.38


AMENDMENT TO
EMPLOYMENT AGREEMENT
BETWEEN
NEW FRONTIER MEDIA, INC.
AND
MICHAEL WEINER


This Amendment to Employment Agreement (the "Amendment") is dated as of this
2nd day of May, 2008 and amends the Employment Agreement dated as of February 7,
2003, as amended by all subsequently executed agreements and amendments thereto,
including without limitation, that certain "Employment Agreement" dated as of
November 6, 2006 (collectively, the "Employment Agreement"), by and between NEW
FRONTIER MEDIA, INC. ("NFM") and MICHAEL WEINER ("Executive"). Unless otherwise
defined herein, all capitalized terms used shall have the meaning ascribed to
them in the Employment Agreement.

In consideration of the foregoing, and other good and valuable consideration,
including Executive's continued employment with NFM, the receipt and sufficiency
of which are hereby acknowledged, Executive and NFM hereby agree as follows:

I.     AMENDMENTS TO AGREEMENT

Section 1 "Employment Period" is hereby amended by deleting such section in its
entirety and replacing the same with the following:

"The end of the Employment Period shall be extended to midnight on March 31,
2011."

Section 5(B) "Change of Conditions of Employment" is hereby amended by inserting
the following new subsection (iv) at the end of such Section:

        (iv)  any reduction in the Executive's then current base salary as a
result of or following a Change in Control.

Section 5 "Change in Control" is hereby amended by inserting the following new
subsection D at the end of such Section:

        (D)  EXCESS PARACHUTE PAYMENTS. In the event of Executive's voluntary
termination as a result of a change in control, unless otherwise agreed by both
parties acting reasonably, a nationally recognized accounting firm ("Accounting
Firm") suitable to both parties shall be timely engaged to render an opinion on
whether the Executive is expected to pay an excise tax on "excess parachute
payments" (as defined in Section 280G(b) of the Internal Revenue Code of 1986,
as amended), as a result of payments due under section 5(B) of this Agreement.
Within 10 days following Company's receipt of a written opinion of the
Accounting Firm, the Company shall, based solely upon the Accounting Firm's
determination of which option shall result in a higher net total net
consideration to the Executive, either: (i) reduce the amounts and or benefits
payable to the Executive under Section 5(B) to an amount that is $1 less than
the amount that would constitute an excess parachute payment and pay such
reduced amount to Executive, or (ii) pay the full amount due under 5(B) to the
Executive. Payments by the Company to the Executive pursuant to this paragraph
shall be made without setoff, counterclaim or other withholding. The parties
agree that the written opinion of the Accounting Firm shall be final in all
respects. The fees and expenses of the Accounting Firm shall be paid by the
Company.

1

--------------------------------------------------------------------------------



II.    GENERAL PROVISIONS

All other terms and conditions of the Employment Agreement that have not been
specifically amended herein shall remain in full force and effect. This
Amendment, together with the Employment Agreement, contains all of the terms and
conditions agreed upon by the parties hereto regarding the subject matter
hereof. All prior agreements, promises, negotiations and representations, either
oral or written, relating to the subject matter of this Amendment or the
Employment Agreement not expressly set forth in this Amendment or the Employment
Agreement are of no force or effect. Any waiver, alteration or modification of
any of the terms of this Amendment shall be valid only if made in writing and
signed by both parties hereto. This Amendment may be executed in up to two
counterparts, each of which shall be deemed an original but together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


NEW FRONTIER MEDIA, INC.
 
EXECUTIVE
By:
 
/s/  IRA BAHR      

--------------------------------------------------------------------------------


 
By:
 
/s/  MICHAEL WEINER      

--------------------------------------------------------------------------------

Name:   Ira Bahr   Name:   Michael Weiner Title:   COO        

2

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN NEW FRONTIER MEDIA, INC. AND MICHAEL
WEINER
